Citation Nr: 0502416	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  03-08 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to permanence of a total disability rating 
based on individual unemployability (TDIU) for service-
connected post-traumatic stress disorder (PTSD). 

2.  Entitlement to Dependents' Educational Assistance under 
Chapter 35, Title 38, of the United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1964 to 
September 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Huntington, West Virginia, Regional Office (RO).  
An October 2000 rating decision granted the veteran service 
connection for PTSD and rated this disorder as 70 percent 
disabling.  May 2001 and September 2002 rating decisions 
granted him entitlement to a TDIU, but denied permanency of 
it.  These decisions also denied eligibility for Dependents' 
Educational Assistance under the provisions of Chapter 35, 
Title 38, of the United States Code.  The veteran perfected a 
timely appeal of these determinations to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a May 2001 rating decision, continued in a September 2002 
rating decision, the veteran was awarded a TDIU, due to his 
service-connected PTSD, but denied permanency.  This award 
was effective from September 20, 2000.  The veteran now 
contends the permanency of his total rating should be 
recognized and that he should be entitled to Dependents' 
Educational Assistance benefits under Chapter 35.  See 38 
U.S.C.A. § 3501(a)(1) (West 2002).

As a preliminary matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, was enacted in November 2000.  This liberalizing law 
is applicable to the appellant's claim because it is pending 
before VA.  See Bernklau v. Principi, 291 F.3d 795, 806 (Fed. 
Cir. 2002).  The Act and its implementing regulations 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 U.S.C.A. § 3.159(c) (2003).

These laws and regulations also include notification 
provisions.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  As such, a VCAA letter must 
specifically:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to that effect.  See 
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).

In this case, to date, neither the veteran nor his 
representative has been issued any sort of notification of 
the effect of the VCAA on his claims of entitlement to 
permanence of a total disability rating for his service-
connected PTSD and entitlement to Dependents' Educational 
Assistance under Chapter 35.  Further, in the March 2003 
Statement of the Case, the RO did not provide an explanation 
of the impact of the VCAA on these claims.  The Board 
therefore finds that the RO should inform the appellant and 
his representative of the VCAA and its notification 
provisions.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see also Graves v. Brown, 8 Vet. App. 522 
(1995).  Accordingly, this case must be remanded and on 
remand, the RO must send the veteran a letter advising him of 
which portion of the evidence he is to provide, which part, 
if any, the RO will attempt to obtain on his behalf, and a 
request that the veteran provide any evidence in his 
possession that pertains to his claim.

Next, permanency of total disability for compensation 
purposes is governed by 38 C.F.R. §§ 3.340 and 3.341 (2003).  
Permanence is essentially a medical question, which requires 
competent medical evidence; neither the Board nor the RO may 
exercise its own independent medical judgment on such a 
question.  See Elcyzyn v. Brown, 7 Vet. App. 170, 176 (1994); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

A positive determination of permanency may be based on a 
finding that "the probability of permanent improvement under 
treatment is remote," and whether one or all of the veteran's 
service-connected disabilities are "reasonably certain to 
continue throughout the life of the [appellant]."  38 C.F.R. 
§ 3.340(b); see also KL v. Brown, 5 Vet. App. 205, 208 (1993) 
(factors to consider include failure to pursue treatment, and 
whether the disease has been shown to be of longstanding 
duration, actually totally incapacitating, or of such a 
nature as to render the probability of permanent improvement 
remote).  The appellant's age may be considered in 
determining permanence.  38 C.F.R. § 3.340(b).

In the present case, the RO, in its May 2001 and September 
2002 decisions, determined the evidence did not show the 
veteran had a total service-connected disability that was 
permanent.  However, the Board notes that the RO did not 
obtain a VA medical opinion on this issue.  And the last 
formal evaluation of the veteran's condition was conducted in 
September 2001, over three and a half years ago.  In this 
regard, the Board notes that when there is unemployability, 
VA must either a obtain a competent medical opinion from an 
examiner, subsequent to his or her review of the record, 
and/or a physical examination, to determine whether it is at 
least as likely as not that the veteran's service-connected 
disabilities alone render him unable to secure or follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 5103A; 
see also Colayong v. West, 12 Vet. App. 524, 538-40 (1999); 
Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  And, as noted 
above, permanence is a medical question, which requires 
competent medical evidence.  Neither the Board nor the RO may 
exercise its own independent medical judgment on such a 
question.  See Elcyzyn v. Brown, 7 Vet. App. 170, 176 (1994); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

In light of the foregoing, the Board therefore concludes 
that, upon remand, the veteran should be afforded a 
contemporaneous and thorough VA psychiatric examination in 
order to assess the symptomatology and severity of the 
veteran's disability, and to determine whether the veteran's 
disability is reasonably certain to continue throughout the 
veteran's life with only remote probability of improvement 
under treatment.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 
5126, and codified as amended at 5102, 5103, 5106 and 5107 
(West 2002); 38 C.F.R. § 3.340(b).  

Prior to conducting the examination, the RO must associate 
with the claims folder any outstanding records of the 
veteran's treatment for this condition.  See 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c).  In this regard, the Board 
observes that the veteran has received regular treatment at 
the Clarksburg, West Virginia, VA Medical Center, and has 
also received treatment at the Morgantown, West Virginia Vet 
Center.  On remand, therefore, the RO should update the 
claims file to include any medical and treatment records from 
these facilities, dated subsequent to February 2003, for the 
Clarksburg, West Virginia, VA Medical Center, and subsequent 
to December 2001, for the Morgantown, West Virginia Veteran 
Center.  In this respect, the Board notes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Moreover, 
the VCAA specifically provides that the duty to assist 
requires that these records be considered in the adjudication 
of the veteran's claims.  38 U.S.C.A. §§ 5100, 5103, 5103A, 
5107, and 5126; codified as amended at 5102, 5103, 5106 and 
5107 (West 2002).  

The record also indicates that the veteran applied and was 
approved for disability benefits from the Social Security 
Administration (SSA).  The veteran's claims file, however, 
contains no records related to SSA disability benefits.

Finally, with respect to the veteran's claim of entitlement 
to Dependents' Educational Assistance under Chapter 35, the 
Board notes that the resolution of the veteran's claim of 
entitlement to permanence of his total disability rating for 
PTSD may impact this claim.  Indeed, in order to be eligible 
for such assistance under Chapter 35, the veteran must, as a 
pre-condition, be found to have a permanent total service-
connected disability.  38 C.F.R. § 3.807.  The Board 
therefore finds that this claim is inextricably intertwined 
with the PTSD claim currently being remanded.  See Ephraim v. 
Brown, 82 F.3d 399 (Fed. Cir. 1996).  These claims should be 
considered together, and thus a decision by the Board on this 
claim would now be premature.  See Henderson v. West, 12 Vet. 
App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative, if any, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the veteran's claims.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the veteran and which portion, if any, 
VA will attempt to obtain on his behalf.  
The letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claims.

2.  The RO should undertake efforts to 
obtain the medical and treatment records 
pertaining to the veteran's psychiatric 
disorder from the Clarksburg, West 
Virginia, VA Medical Center, dated from 
February 2003, and for the Morgantown, 
West Virginia Vet Center, dated from 
December 2001.  The aid of the veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing. 

3.  The RO should request, directly from 
the SSA, complete copies of any 
disability determination(s) it has made 
concerning the veteran, as well as copies 
of the medical records that served as the 
basis for any such decision(s).  All 
attempts to fulfill this development must 
be documented in the claims file.  If the 
search for any such records yields 
negative results, that fact should be 
clearly noted and the veteran must be 
informed in writing.

4.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a comprehensive VA psychiatric 
examination to determine the current 
extent and severity of his service-
connected PTSD.  It is imperative that 
the examiner reviews the evidence in his 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in his or her report.  The 
examination report should reflect 
consideration of the veteran's 
documented, relevant medical history.  
All appropriate tests and studies should 
be conducted, and all clinical findings 
should be reported in detail.  The 
examiner should provide a multi-axial 
assessment, including assignment of a 
Global Assessment of Functioning (GAF) 
score and an explanation of what the 
score means.

If more than one disorder, including 
alcohol dependence, is diagnosed, the 
examiner should expressly indicate 
whether it is possible to distinguish the 
symptomatology attributable to the 
service-connected psychiatric impairment 
from that attributable to any nonservice-
connected impairment and, if so, the 
percentage or portion of the assigned GAF 
score representing impairment due to the 
service-connected PTSD.  The examiner 
should indicate if it is not possible to 
separate the symptoms and effects of the 
service-connected psychiatric disability 
from any nonservice-connected disability.  
However, if any separately diagnosed 
disorders are deemed related, this also 
should clearly be indicated.  Please also 
assess the severity of the veteran's 
service-connected psychiatric impairment 
in terms of mild, definite, considerable, 
severe, or total.

The examiner must also specifically offer 
an opinion as to whether one or all of 
the veteran's service-connected 
disabilities are "reasonably certain to 
continue throughout the life of the 
[appellant]."  See 38 C.F.R. § 3.340(b).  
A positive determination of permanency 
may be based on a finding that "the 
probability of permanent improvement 
under treatment is remote."  Id.  The 
appellant's age may be considered in 
determining permanence.  Id.  This 
determination must be based upon a 
consideration of the degree of impairment 
due solely to the service- connected 
disabilities.  See 38 C.F.R. § 3.341.  

All examination findings and the complete 
rationale for all opinions expressed and 
conclusions reached should be set forth 
in a legible report.

5.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should re-adjudicate the 
veteran's claims.  In so doing, the RO 
should review the relevant evidence to 
determine the veteran's entitlement to a 
permanent and total service-connected 
disability rating.  In resolving this 
matter, the RO should give full 
consideration to 38 C.F.R. § 3.340(b); KL 
v. Brown, 5 Vet. App. 205, 208 (1993) 
(factors to consider include failure to 
pursue treatment, and whether the disease 
has been shown to be of longstanding 
duration, actually totally 
incapacitating, or of such a nature as to 
render the probability of permanent 
improvement remote).  The RO must provide 
adequate reasons and bases for its 
determinations, addressing all issues and 
concerns that were noted in this REMAND.  

6.  The veteran must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




